DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 08 March 2022.
Claims 1-15 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 7:
The claim language, “wherein the weighting portion is streamlined” renders the claim indefinite. The Examiner notes it is not clear what, if any, structure is required to make the weighting portion “streamlined” and the specification does not define which structure(s) are present which fulfills the limitation of making the weighted portion streamlined. Further, the plain and ordinary meaning of the term “streamlined”, having a form that presents very little resistance to a flow of air or water, does not provide clarity as to which structure(s) in the Instant Application fulfill the limitation of making the weighted portion “streamlined”. The Examiner suggests amending the claim language to clearly claim a structure which performs the limitation of making the weighted portion “streamlined”. The Examiner notes, for purposes of examination, any structure which reduces flow resistance or increases fan efficiency is interpreted to disclose the limitation of “streamlined”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 20190128279), hereafter referred to as Yu.
Regarding Claim 1, Yu discloses the following:
A fan (100), adapted for being disposed in an electronic device, wherein the fan (100) comprises:
a hub (120); and
a plurality of metal blades (130) respectively extending from the hub (120), wherein each of the metal
blades (130) has a root portion (E1, FIG. 3, [0024]) connected to the hub (120) and an end portion (E2, FIG. 3, [0024]) away from the hub (120), and in each of the metal blades (130), a mass of the end portion (E2, FIG. 3, [0024]) is greater than a mass of the root portion (E1, FIG. 3, [0024]), such that the metal blade (130) is elongated while the fan (100) is rotated. (The Examiner notes the blade having more material at the end portion (E2, FIG. 3, [0024]) as disclosed by Yu, would inherently elongate the blade when the blade rotates, is as much as the Instant Application.)
Regarding Claim 4, Yu discloses the following: 
The fan (100) according to claim 1, 
wherein a profile of the metal blade (130) from the root portion (E1, FIG. 3, [0024]) to the end portion (E2, FIG. 3, [0024]) is divided into a first segment (right side of 130, FIG. 3) and a second segment (left side of 130, FIG. 3), the root portion (E1, FIG. 3, [0024]) is located in the first segment (right side of 130, FIG. 3), the end portion (E2, FIG. 3, [0024]) is located in the second segment (left side of 130, FIG. 3), and an area (as seen in FIG. 3 the flap wings and the shape of the blade generates a greater area) in the second segment (left side of 130, FIG. 3) of the metal blade (130) is greater than an area in the first segment (right side of 130, FIG. 3) of the metal blade (130).
Regarding Claim 5, Yu discloses the following: 
The fan (100) according to claim 1, 
wherein a profile of the metal blade (130) from the root portion (E1, FIG. 3, [0024]) to the end portion (E2, FIG. 3, [0024]) is divided into a first segment (right side of 130, FIG. 3) and a second segment (left side of 130, FIG. 3), the root portion (E1, FIG. 3, [0024]) is located in the first segment (right side of 130, FIG. 3), the end portion (E2, FIG. 3, [0024]) is located in the second segment (left side of 130, FIG. 3), and the metal blade (130) has a weighting portion (the Examiner notes the weighting portion is synonymous with the greater mass/area portion generated by the shape of the left side of the blade and the winglets 131, 133) located in the second segment (left side of 130, FIG. 3).
Regarding Claim 6, Yu discloses the following: 
The fan (100) according to claim 5, 
wherein a thickness (as seen in FIG. 3, the thickness of the left side of the blade is greater than the root portion on the right) in the second segment (left side of 130, FIG. 3) of the metal blade (130) where the weighting portion (the Examiner notes the weighting portion is synonymous with the greater mass/area portion generated by the shape of the left side of the blade and the winglets 131, 133 is disposed is greater than a thickness in the first segment (right side of 130, FIG. 3) of the metal blade (130).
Regarding Claim 7, Yu discloses the following:
The fan (100) according to claim 5, 
wherein the weighting portion is streamlined (as seen in FIG. 3, 4A, 4B the winglets of the blade enhance operational efficiency, thus the blade is streamlined, see [0034]).
Regarding Claim 8, Yu discloses the following: 
The fan (100) according to claim 5, 
wherein the second segment (left side of 130, FIG. 3) is divided into a first sub-segment (diagonal wall portion), a second sub-segment (curved wall portion between diagonal wall portion and curved portion having winglets), and a third sub-segment (curved portion having winglets), the first sub-segment (diagonal wall portion) is connected to the first segment (right side of 130, FIG. 3), the second sub-segment (curved wall portion between diagonal wall portion and curved portion having winglets) is connected between the first sub-segment (diagonal wall portion) and the third sub-segment (curved portion having winglets), the end portion (E2, FIG. 3, [0024]) is located in the third sub-segment (curved portion having winglets), and the weighting portion is located in the second sub-segment (curved wall portion between diagonal wall portion and curved portion having winglets) and the third sub-segment (curved portion having winglets).
Regarding Claim 9, Yu discloses the following: 
The fan (100) according to claim 8, 
wherein the weighting portion (the Examiner notes the weighting portion is synonymous with the greater mass/area portion generated by the shape of the left side of the blade and the winglets 131, 133) increases a thickness (as seen in FIG. 3) in the second sub-segment (curved wall portion between diagonal wall portion and curved portion having winglets) and the third sub-segment (curved portion having winglets) of the metal blade (130).
Regarding Claim 10, Yu discloses the following: 
 The fan (100) according to claim 9, 
wherein the thickness of the metal blade (130) from the second sub-segment (curved wall portion between diagonal wall portion and curved portion having winglets) to the third sub-segment (curved portion having winglets) is gradually increased and then gradually decreased (as best seen in FIG. 3, the thickness of the blade decreases after the apex of the winglet).
Regarding Claim 11, Yu discloses the following: 
The fan (100) according to claim 1, 
wherein a thickness of the metal blade (130) from the root portion (E1, FIG. 3, [0024]) to the end portion (E2, FIG. 3, [0024]) is sequentially presented as an equal thickness (as seen in FIG. 3), a gradually increased thickness (as seen in FIG. 3), and a gradually decreased thickness (as best seen in FIG. 3, the thickness of the blade decreases after the apex of the winglet).
Regarding Claim 12, Yu discloses the following: 
The fan (100) according to claim 1, 
wherein each of the metal blades (130) is inclined (as seen in FIG. 2, the blades both extend from the hub at an incline and also the shape of the blades inherently produces a change in angle in the radial direction) relative to a radial direction of the hub (120).
Regarding Claim 13, Yu discloses the following: 
 The fan (100) according to claim 1, 
wherein the fan (100) is a centrifugal fan (100, see [0004, 21]).
Prior Art
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar blade arrangements see Page 1.
Allowable Subject Matter
Claims 2-3 and 14-15 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding claim 2:
wherein the metal blade has a weighting portion and has a windward surface and a leeward surface opposite to each other, and the weighting portion is located on the leeward surface and connected to the end portion;
Regarding Claims 3 and 14-15:
Claims 3 and 14-15 ultimately depend on claim 2.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Yu et al (US 20190128279) and He (CN 106917764).
The Examiner notes Yu is considered the closest prior art and does not teach the limitations as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745